 
Exhibit 10.1


SECURITIES PURCHASE AGREEMENT


SECURITIES PURCHASE AGREEMENT (the “Agreement”), dated as of September 21, 2007
by and between KMA GLOBAL SOLUTIONS INTERNATIONAL, INC., a Nevada corporation
(the “Company”), and the purchasers identified on the signature page hereto
(each a “Buyer” and collectively, the “Buyers”).  Capitalized terms used herein
and not otherwise defined herein are defined in Section 1 hereof.


WHEREAS:


Subject to the terms and conditions set forth in this Agreement and pursuant to
Section 4(2) of the Securities Act of 1933, as amended, the Company desires to
issue and sell to the Buyers, and the Buyers, desire to purchase from the
Company, Securities of the Company as more fully described in this Agreement,


And in addition to the offer and sale to the Buyers of Securities contemplated
hereby, the Company is concomitantly granting Securities to Incendia Management
Group Inc., a Canadian corporation (the “Agent”), in consideration for services
rendered in connection with the sale and purchase of Securities pursuant to this
Agreement, as more fully described hereunder.


NOW THEREFORE, in consideration of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Buyers hereby
agree as follows:


1.           CERTAIN DEFINED TERMS.


For purposes of this Agreement, the following terms shall have the following
meanings:


(a)           “Action” means any action, suite, inquiry, notice of violation,
proceeding (including any partial proceeding such as a deposition) or
investigation pending or threatened in writing against or affecting the Company,
any Subsidiary or any of their respective properties before or by any court,
arbitrator, governmental or administrative agency, regulatory authority
(federal, state, county, local or foreign), stock market, stock exchange or
trading facility.


(b)           “Affiliate” means any Person that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a Person, as such terms are used in and construed under Rule 144.


            (c)           “Bankruptcy Law” means Title 11, U.S. Code, or any
similar federal or state law for the relief of debtors.


(d)           “Business Day” means any day except Saturday, Sunday and any day
which is a federal legal holiday or a day on which banking institutions in the
State of New York are authorized or required by law or other governmental action
to close.


(e)           “Common Stock” means the common stock of the Company, par value
$0.001 per share, and any securities into which such common stock may hereafter
be reclassified.


(f)           “Company Counsel” means Baker, Donelson, Bearman, Caldwell &
Berkowitz, PC.
 
 
 

 

--------------------------------------------------------------------------------


 
(g)           “Closing” means the closing of the purchase and sale of the
Securities pursuant to this Agreement.


(h)           “Closing Date” means the date of the Closing.


            (i)           “Custodian” means any receiver, trustee, assignee,
liquidator or similar official under any Bankruptcy Law.


(j)           “Effective Date” means the date that the Registration Statement is
declared effective by the SEC.


(k)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended.


(l)           “Filing Date” means a day on or before November 21, 2007 on which
date the Company shall have filed the Registration Statement with the SEC.


(m)           “Losses” means any and all losses, claims, damages, liabilities,
settlement costs and expenses, including without limitation costs of preparation
and reasonable attorneys' fees.


(n)           “Material Adverse Effect” means any of (i) a material and adverse
effect on the legality, validity or enforceability of any Transaction Document,
(ii) a material and adverse effect on the results of operations, assets,
prospects, business or condition (financial or otherwise) of the Company and the
Subsidiaries, if any, taken as a whole, or (iii) an adverse impairment to the
Company’s ability to perform on a timely basis its obligations under any
Transaction Document.


(o)           “Person” means an individual or entity including any limited
liability company, a partnership, a joint venture, a corporation, a trust, an
unincorporated organization and a government or any department or agency
thereof.


(p)           “Principal Market” means The Nasdaq OTC/ Bulletin Board market,
provided, however, that in the event the Company’s Common Stock is ever listed
for trading on the Nasdaq Global Market, Nasdaq SmallCap Market or the American
Stock Exchange, than the “Principal Market” shall mean such other market on
which the Company’s Common Stock is then listed, and (ii) for purposes of
Section 10(c) hereof only, “Principal Market” shall mean The Nasdaq SmallCap
Market in respect of the requirements for continued listing on the Principal
Market.


(q)           “Prospectus” means the prospectus included in the Registration
Statement (including, without limitation, a prospectus that includes any
information previously omitted from a prospectus filed as part of an effective
registration statement in reliance upon Rule 430A promulgated under the
Securities Act), as amended or supplemented by any prospectus supplement, with
respect to the terms of the offering of any portion of the Registrable
Securities covered by the Registration Statement, and all other amendments and
supplements to the Prospectus, including post-effective amendments, and all
material incorporated by reference or deemed to be incorporated by reference in
such Prospectus.


(r)           “Registrable Securities” means any Common Stock (including Warrant
Shares and Penalty Shares, upon an Event of Default) issued or issuable pursuant
to the Transaction Documents, together with any securities issued or issuable
upon any stock split, dividend or other distribution, recapitalization or
similar event with respect to the foregoing.
 
 

--------------------------------------------------------------------------------


 
(s)           “Registration Statement” means each registration statement
required to be filed under Section 5, including (in each case) the Prospectus,
amendments and supplements to such registration statement or Prospectus,
including pre- and post-effective amendments, all exhibits thereto, and all
material incorporated by reference or deemed to be incorporated by reference in
such registration statement.


(t)           “Required Effectiveness Date” means the 60th day following the
Filing Date of the Registration Statement.


(u)           “Rule 144” means Rule 144 promulgated by the SEC pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


(v)           “SEC” means the United States Securities and Exchange Commission.


(w)           “Securities” means the Shares, the Warrants and the Warrant
Shares.


(x)           “Securities Act” means the Securities Act of 1933, as amended.


(y)           “Shares” means an aggregate of 8,000,000 shares of Common Stock to
be purchased by the Buyers pursuant to this Agreement (the “Commitment Shares”),
and 1,400,000 additional shares of Common Stock that are issued to the Agent
(the “Fee Shares”) upon Closing.


(z)           “Short Sales” include, without limitation, all “short sales” as
defined in Rule 200 promulgated under Regulation SHO under the Exchange Act and
all types of direct and indirect stock pledges, forward sale contracts, options,
puts, calls, swaps and similar arrangements (including on a total return basis),
and sales and other transactions through non-US broker dealers or foreign
regulated brokers.


(aa)           “Subsidiary” means any Person in which the Company directly or
indirectly owns capital stock or holds an equity or similar interest.


(bb)            “Trading Day” means any day on which the Principal Market is
open for customary
"Securities" means the Shares, the Warrants and the Warrant Shares.


(cc)           “Transaction Documents” means this Agreement, the Registration
Rights Agreement, the Warrants and any other documents or agreements executed in
connection with the transactions contemplated hereunder.


(dd)           “Warrants” means a Common Stock purchase warrant, in the form of
Exhibit F.


(ee)           “Warrant Shares” means the shares of Common Stock issuable upon
exercise of the Warrants as per Section 2 hereof.


2.           PURCHASE OF COMMON STOCK.


Subject to the terms and conditions set forth hereunder, the Company hereby
agrees to sell to the Buyers, and the Buyers hereby agree to purchase from the
Company, shares of Common Stock as follows:


(a)           Purchase of Securities.  The Buyers shall purchase, severally and
not jointly, and the Company shall issue and sell to the Buyers for the sum of
Two Million Dollars ($2,000,000.00) (the “Purchase Price”): (i) an aggregate of
Eight Million (8,000,000) shares of the Company’s Common Stock (the “Commitment
Shares”) at a price of $0.25 per share, together with the issuance by the
Company of (ii) an aggregate of Eight Million (8,000,000) Warrants, exercisable
only within two (2) years of the Effective Date of the Registration Statement,
to purchase additional shares of the Company's Common Stock (“Warrant Shares”)
at an exercise price of $0.30 per share.  The Purchase Price shall be payable to
the Company in traunches by, or on behalf of, the Buyers as follows: the first
payment of $200,000.00 shall be due upon the filing of the Registration
Statement, a payment of $600,000.00 shall be due sixty (60) days after the
Effective Date of the Registration Statement, a further payment of $600,000.00
shall be due ninety (90) days after the Effective Date of the Registration
Statement, and a final payment of $600,000.00 shall be due one hundred twenty
(120) days after the Effective Date of the Registration Statement. All payments
made under this Agreement shall be made in lawful money of the United States of
America by check or wire transfer of immediately available funds to such account
as the Company may from time to time designate by written notice in accordance
with the provisions of this Agreement.
 

 

--------------------------------------------------------------------------------


 
(b)           Certain Fees.  At the Closing, the Agent shall be granted by the
Company, and the Company shall issue to the Agent in connection with the
purchase of Securities in (a) above: (i) One Million Four Hundred Thousand
(1,400,000) shares of the Company’s Common Stock (the “Fee Shares”), together
with (ii) an aggregate of One Million Four Hundred Thousand (1,400,000)
Warrants, exercisable only within two (2) years of the Effective Date of the
Registration Statement, to purchase Warrant Shares at an exercise price of $0.30
per share.


(c)           Company Deliverables upon Closing.


To Buyers:  The Company shall deliver or cause to be delivered to each Buyer the
following: (i) one or more stock certificates, free and clear of all restrictive
and other legends (except as expressly provided in Section 5(f) hereof),
evidencing the number of Shares, registered in the name of the respective Buyer;
(ii) Warrants, registered in the name of the Buyer, pursuant to which the Buyer
shall have the right to acquire the number of shares of Common Stock, on the
terms set forth therein; (iii) a legal opinion of Company Counsel, in the form
of Exhibit B, executed by such counsel and delivered to the Agent on behalf of
the Buyers.


To Agent:  The Company shall deliver or cause to be delivered to the Agent the
following: (i) one or more stock certificates, free and clear of all restrictive
and other legends (except as expressly provided in Section 5(f) hereof),
evidencing Eight Hundred Thousand (800,000) shares of Common Stock registered in
the name of the Agent; (ii) Warrants, registered in the name of the Agent,
pursuant to which the Agent shall have the right to acquire up to Eight Hundred
Thousand (800,000) Warrant Shares, on the terms set forth therein; (iii) a legal
opinion of Company Counsel, in the form of Exhibit B, executed by such counsel
and delivered to the Agent.


(d)           Buyers’ Deliverables upon
Closing.                                                                           The
Buyers shall deliver or cause to be delivered to the Company by the Agent
payment of the Purchase Price of Two Million Dollars ($2,000,000.00), in
accordance with Section 2(a) hereof.


(e)           Limitation on Beneficial Ownership.  The Company shall not effect
any purchase under this Agreement and a Buyer shall not have the right to
purchase shares of Common Stock under this Agreement to the extent that after
giving effect to such purchase the Buyer together with its affiliates would
beneficially own in excess of 4.99% of the outstanding shares of the Common
Stock following such purchase.  For purposes hereof, the number of shares of
Common Stock beneficially owned by a Buyer and its Affiliates or acquired by the
Buyer and its Affiliates, as the case may be, shall include the number of shares
of Common Stock issuable in connection with a purchase under this Agreement with
respect to which the determination is being made and the number of shares of
Common Stock which would be issuable upon exercise or conversion of the
unexercised or unconverted portion of any other Securities of the Company
(including, without limitation, any Warrants).  For purposes of this Section, in
determining the number of outstanding shares of Common Stock the Buyers may rely
on the number of outstanding shares of Common Stock as reflected in (1) the
Company's most recent Form 10-Q or Form 10-K, as the case may be, (2) a more
recent public announcement by the Company or (3) any other written communication
by the Company or its transfer agent setting forth the number of shares of
Common Stock outstanding.  Upon the reasonable written or oral request of a
Buyer, the Company shall promptly confirm orally and in writing to the Buyers
the number of shares of Common Stock then outstanding.  In any case, the number
of outstanding shares of Common Stock shall be determined after giving effect to
any purchases under this Agreement by the Buyers since the date as of which such
number of outstanding shares of Common Stock was reported.  Except as otherwise
set forth herein, beneficial ownership shall be determined in accordance with
Section 13(d) of the Securities Exchange Act of 1934, as amended.
 

 

--------------------------------------------------------------------------------


 
(f)           Taxes.  The Company shall pay any and all taxes (not including
income taxes or taxes measured by the income of revenue of Buyer or the Agent)
that may be payable with respect to the issuance and delivery of any shares of
Common Stock to the Buyers and Agent made under of this Agreement.


3.           REPRESENTATIONS AND WARRANTIES OF THE BUYERS.


The Buyers represent and warrant to the Company that:


(a)           Investment Purpose.  Each Buyers is entering into this Agreement
and acquiring the Commitment Shares and the Warrants, for its own account for
investment only and not with a view towards, or for resale in connection with,
the public sale or distribution thereof; provided however, by making the
representations herein, the Buyers do not agree to hold any of the Securities
for any minimum or other specific term.


(b)           Accredited Investor Status.  Each Buyer is an "accredited
investor" as that term is defined in Rule 501(a)(3) of Regulation D.


(c)           Reliance on Exemptions.  Each Buyer understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
each Buyer's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Buyers set forth herein in order to
determine the availability of such exemptions and the eligibility of the Buyers
to acquire the Securities.


(d)           Information.  Each Buyer has been furnished with all materials
relating to the business, finances and operations of the Company and materials
relating to the offer and sale of the Securities that have been requested by the
Buyers, including, without limitation, the documents filed with the SEC.  Each
Buyer understands that its investment in the Securities involves a high degree
of risk.  Each Buyer (i) is able to bear the economic risk of an investment in
the Securities including a total loss, (ii) has such knowledge and experience in
financial and business matters that it is capable of evaluating the merits and
risks of the proposed investment in the Securities and (iii) has had an
opportunity to ask questions of and receive answers from the officers of the
Company concerning the financial condition and business of the Company and
others matters related to an investment in the Securities.  Neither such
inquiries nor any other due diligence investigations conducted by the Buyers or
their representatives shall modify, amend or affect the Buyers’ right to rely on
the Company's representations and warranties contained in Section 4 below.  Each
Buyer has sought such accounting, legal and tax advice as it has considered
necessary to make an informed investment decision with respect to its
acquisition of the Securities.
 

 

--------------------------------------------------------------------------------


 
(e)           No Governmental Review.  Each Buyer understands that no United
States federal or state agency or any other government or governmental agency
has passed on or made any recommendation or endorsement of the Securities or the
fairness or suitability of the investment in the Securities nor have such
authorities passed upon or endorsed the merits of the offering of the
Securities.


(f)           Transfer or Resale.  Each Buyer understands that except as
provided in the Registration Rights Agreement: (i) the Securities have not been
and are not being registered under the Securities Act or any state securities
laws, and may not be offered for sale, sold, assigned or transferred unless (A)
subsequently registered thereunder or (B) an exemption exists permitting such
Securities to be sold, assigned or transferred without such registration; (ii)
any sale of the Securities made in reliance on Rule 144 may be made only in
accordance with the terms of Rule 144 and further, if Rule 144 is not available
to a Buyer, any resale of the  Securities under circumstances in which the
seller (or the person through whom the sale is made) may be deemed to be an
underwriter (as that term is defined in the Securities Act) may require
compliance with some other exemption under the Securities Act or the rules and
regulations of the SEC thereunder; and (iii) neither the Company nor any other
person is under any obligation to register the Securities under the Securities
Act or any state securities laws or to comply with the terms and conditions of
any exemption thereunder.


(g)           Validity; Enforcement.  This Agreement has been duly and validly
authorized, executed and delivered on behalf of each Buyer and is a valid and
binding agreement of the Buyers enforceable against each Buyer in accordance
with its terms, subject as to enforceability to general principles of equity and
to applicable bankruptcy, insolvency, reorganization, moratorium, liquidation
and other similar laws relating to, or affecting generally, the enforcement of
applicable creditors' rights and remedies.


(h)           No Prior Short Selling.  Each Buyer represents and warrants to the
Company that at no time prior to the date of this Agreement has any Buyer, or
its respective agents, associates, representatives or affiliates engaged in or
effected, in any manner whatsoever, directly or indirectly, any (i) Short Sales
of the Common Stock or (ii) hedging transaction, which establishes a net short
position with respect to the Common Stock.


(i)           Non-U.S. Person.  Each Buyer represents and warrants to the
Company that it is not a U.S. Person as defined in Rule 402 of Regulation S.


4.           REPRESENTATIONS AND WARRANTIES OF THE COMPANY.


The Company represents and warrants to the Buyers that:


(a)           Organization and Qualification.  The Company and its Subsidiaries
are corporations duly organized and validly existing in good standing under the
laws of the jurisdiction in which they are incorporated, and have the requisite
corporate power and authority to own their properties and to carry on their
business as now being conducted.  Each of the Company and its Subsidiaries is
duly qualified as a foreign corporation to do business and is in good standing
in every jurisdiction in which its ownership of property or the nature of the
business conducted by it makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing could not
reasonably be expected to have a Material Adverse Effect.  Except for KMA Global
Solutions, Inc., an Ontario corporation, and KMA Global Solutions LLC., a Nevada
limited liability company, the Company has no Subsidiaries.
 

 

--------------------------------------------------------------------------------


 
(b)           Authorization; Enforcement; Validity.  (i) The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement, the Registration Rights Agreement, the
Warrants and each of the other agreements entered into by the parties on the
Closing Date and attached hereto as exhibits to this Agreement, and to issue the
Securities in accordance with the terms hereof and thereof, (ii) the execution
and delivery of the Transaction Documents by the Company and the consummation by
it of the transactions contemplated hereby and thereby, including without
limitation, the issuance of the Commitment Shares and the reservation for
issuance and the issuance of the Fee Shares issuable under this Agreement, have
been duly authorized by the Company's Board of Directors and no further consent
or authorization is required by the Company, its Board of Directors or its
shareholders, (iii) this Agreement has been, and each other Transaction Document
shall be on the Closing Date, duly executed and delivered by the Company and
(iv) this Agreement constitutes, and each other Transaction Document upon its
execution on behalf of the Company, shall constitute, the valid and binding
obligations of the Company enforceable against the Company in accordance with
their terms, except as such enforceability may be limited by general principles
of equity or applicable bankruptcy, insolvency, reorganization, moratorium,
liquidation or similar laws relating to, or affecting generally, the enforcement
of creditors' rights and remedies.


(c)           Capitalization.  As of the date hereof, the authorized capital
stock of the Company consists of (i) 175,000,000 shares of Common Stock, of
which as of the date hereof, 65,933,319 shares are issued and outstanding,
109,066,681 are held as authorized but unissued, 0 shares are issuable and
reserved for issuance pursuant to securities exercisable or exchangeable for, or
convertible into, shares of Common Stock and (ii) 25,000,000 shares of Preferred
Stock, $0.001 par value, of which as of the date hereof  no shares are issued
and outstanding.  All of such outstanding shares have been, or upon issuance
will be, validly issued and are fully paid and nonassessable.  Except as
disclosed in the documents filed with the SEC, (i) no shares of the Company's
capital stock are subject to preemptive rights or any other similar rights or
any liens or encumbrances suffered or permitted by the Company, (ii) there are
no outstanding debt securities, (iii) there are no outstanding options,
warrants, scrip, rights to subscribe to, calls or commitments of any character
whatsoever relating to, or securities or rights convertible into, any shares of
capital stock of the Company or any of its Subsidiaries, or contracts,
commitments, understandings or arrangements by which the Company or any of its
Subsidiaries is or may become bound to issue additional shares of capital stock
of the Company or any of its Subsidiaries or options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, any shares of capital stock of the
Company or any of its Subsidiaries, (iv) there are no agreements or arrangements
under which the Company or any of its Subsidiaries is obligated to register the
sale of any of their securities under the Securities Act (except the
Registration Rights Agreement), (v) there are no outstanding securities or
instruments of the Company or any of its Subsidiaries which contain any
redemption or similar provisions, and there are no contracts, commitments,
understandings or arrangements by which the Company or any of its Subsidiaries
is or may become bound to redeem a security of the Company or any of its
Subsidiaries, (vi) there are no securities or instruments containing
anti-dilution or similar provisions that will be triggered by the issuance of
the Securities as described in this Agreement and (vii) the Company does not
have any stock appreciation rights or "phantom stock" plans or agreements or any
similar plan or agreement.  The Company has furnished to the Buyers true and
correct copies of the Company's Certificate of Incorporation, as amended and as
in effect on the date hereof (the "Certificate of Incorporation"), and the
Company's By-laws, as amended and as in effect on the date hereof (the
"By-laws"), and summaries of the terms of all securities convertible into or
exercisable for Common Stock, if any, and copies of any documents containing the
material rights of the holders thereof in respect thereto.


(d)           Issuance of Securities.  The Commitment Shares, Fee Shares and
Warrants have been duly authorized and, upon issuance in accordance with the
terms hereof, the Shares and Warrant Shares, respectively, shall be (i) validly
issued, fully paid and non-assessable and (ii) free from all taxes, liens and
charges with respect to the issue thereof. Upon issuance in accordance with the
terms and conditions of this Agreement, the Shares shall be validly issued,
fully paid and nonassessable and free from all taxes, liens and charges with
respect to the issue thereof, with the holders being entitled to all rights
accorded to a holder of Common Stock.
 

 

--------------------------------------------------------------------------------


 
(e)           No Conflicts.  The execution, delivery and performance of the
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
reservation for issuance and issuance of the Shares) will not (i) result in a
violation of the Certificate of Incorporation, any Certificate of Designations,
Preferences and Rights of any outstanding series of preferred stock of the
Company or the By-laws or (ii) conflict with, or constitute a default (or an
event which with notice or lapse of time or both would become a default) under,
or give to others any rights of termination, amendment, acceleration or
cancellation of, any agreement, indenture or instrument to which the Company or
any of its Subsidiaries is a party, or result in a violation of any law, rule,
regulation, order, judgment or decree (including federal and state securities
laws and regulations and the rules and regulations of the Principal Market
applicable to the Company or any of its Subsidiaries, assuming the
representations and warranties of the Buyers contained in Section 3 of this
Agreement are true and correct) or by which any property or asset of the Company
or any of its Subsidiaries is bound or affected, except in the case of
conflicts, defaults and violations under clause (ii), which could not reasonably
be expected to result in a Material Adverse Effect.  Neither the Company nor its
Subsidiaries is in violation of any term of or in default under its Certificate
of Incorporation, any Certificate of Designation, Preferences and Rights of any
outstanding series of preferred stock of the Company or By-laws or their
organizational charter or by-laws, respectively.  Neither the Company nor any of
its Subsidiaries is in violation of any term of or is in default under any
material contract, agreement, mortgage, indebtedness, indenture, instrument,
judgment, decree or order or any statute, rule or regulation applicable to the
Company or its Subsidiaries, except for possible conflicts, defaults,
terminations or amendments which could not reasonably be expected to have a
Material Adverse Effect.  The business of the Company and its Subsidiaries is
not being conducted, and shall not be conducted, in violation of any law,
ordinance, and regulation of any governmental entity, except for possible
violations, the sanctions for which either individually or in the aggregate
could not reasonably be expected to have a Material Adverse Effect.  Except as
specifically contemplated by this Agreement and as required under the Securities
Act, the Company is not required to obtain any consent, authorization or order
of, or make any filing or registration with, any court or governmental agency or
any regulatory or self-regulatory agency in order for it to execute, deliver or
perform any of its obligations under or contemplated by the Transaction
Documents in accordance with the terms hereof or thereof.  All consents,
authorizations, orders, filings and registrations which the Company is required
to obtain pursuant to the preceding sentence shall be obtained or effected on or
prior to the Closing Date.  The Company is not and has not been in violation of
the listing requirements of the Principal Market.


(f)           SEC Documents; Financial Statements.  Since October 31, 2006, the
Company has timely filed all reports, schedules, forms, statements and other
documents required to be filed by it with the SEC pursuant to the reporting
requirements of the Exchange Act (all of the foregoing filed prior to the date
hereof and all exhibits included therein and financial statements and schedules
thereto and documents incorporated by reference therein being hereinafter
referred to as the "SEC Documents").  As of their respective dates (except as
they have been correctly amended), the documents filed with the SEC complied in
all material respects with the requirements of the 1934 Act and the rules and
regulations of the SEC promulgated thereunder applicable to the documents filed
with the SEC, and none of the documents filed with the SEC, at the time they
were filed with the SEC (except as they may have been properly amended),
contained any untrue statement of a material fact or omitted to state a material
fact required to be stated therein or necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading.  As of their respective dates (except as they have been properly
amended), the financial statements of the Company included in the documents
filed with the SEC complied as to form in all material respects with applicable
accounting requirements and the published rules and regulations of the SEC with
respect thereto.  Such financial statements have been prepared in accordance
with generally accepted accounting principles, consistently applied, during the
periods involved (except (i) as may be otherwise indicated in such financial
statements or the notes thereto or (ii) in the case of unaudited interim
statements, to the extent they may exclude footnotes or may be condensed or
summary statements) and fairly present in all material respects the financial
position of the Company as of the dates thereof and the results of its
operations and cash flows for the periods then ended (subject, in the case of
unaudited statements, to normal year-end audit adjustments).
 

 

--------------------------------------------------------------------------------


 
(g)           Absence of Certain Changes.  Since the 8-K filed by the Company
with SEC on July 2, 2007, there has been no material adverse change in the
business, properties, operations, financial condition or results of operations
of the Company or its Subsidiaries.  The Company has not taken any steps, and
does not currently expect to take any steps, to seek protection pursuant to any
bankruptcy law nor does the Company or any of its Subsidiaries have any
knowledge or reason to believe that its creditors intend to initiate involuntary
bankruptcy proceedings.


(h)           Absence of Litigation. There is no Action, suit, proceeding,
inquiry or investigation before or by any court, public board, government
agency, self-regulatory organization or body pending or, to the knowledge of the
Company or any of its Subsidiaries, threatened against or affecting the Company,
the Common Stock or any of the Company's Subsidiaries or any of the Company's or
the Company's Subsidiaries' officers or directors in their capacities as such,
which could reasonably be expected to have a Material Adverse Effect.


(i)           Acknowledgment Regarding Buyers’ Status.  The Company acknowledges
and agrees that the Buyers are acting solely in the capacity of arm's length
purchaser with respect to the Transaction Documents and the transactions
contemplated hereby and thereby.  The Company further acknowledges that the
Buyers are not acting as a financial advisor or fiduciary of the Company (or in
any similar capacity) with respect to the Transaction Documents and the
transactions contemplated hereby and thereby and any advice given by the Buyers
or any of their representatives or agents in connection with the Transaction
Documents and the transactions contemplated hereby and thereby is merely
incidental to the Buyers’ purchase of the Securities.  The Company further
represents to the Buyers that the Company's decision to enter into the
Transaction Documents has been based solely on the independent evaluation by the
Company and its representatives and advisors.


(j)           No General Solicitation.  Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the Securities Act) in connection with the offer or sale of
the Securities.


(k)           Dilutive Effect.  The Company understands and acknowledges that
the number of Shares to be issued under this Agreement will increase in certain
circumstances.  The Company further acknowledges that its obligation to issue
the Securities under this Agreement in accordance with the terms and conditions
hereof is absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other shareholders of the
Company.


(l)           Intellectual Property Rights.  The Company and/or its Subsidiaries
own or possess adequate rights or licenses to use all material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, governmental
authorizations, trade secrets and rights necessary to conduct their respective
businesses as now conducted.  None of the Company's material trademarks, trade
names, service marks, service mark registrations, service names, patents, patent
rights, copyrights, inventions, licenses, approvals, government authorizations,
trade secrets or other intellectual property rights have expired or terminated,
or, by the terms and conditions thereof, could expire or terminate within two
years from the date of this Agreement.  The Company and its Subsidiaries do not
have any knowledge of any infringement by the Company or its Subsidiaries of any
material trademark, trade name rights, patents, patent rights, copyrights,
inventions, licenses, service names, service marks, service mark registrations,
trade secret or other similar rights of others, or of any such development of
similar or identical trade secrets or technical information by others and there
is no claim, action or proceeding being made or brought against, or to the
Company's knowledge, being threatened against, the Company or its Subsidiaries
regarding trademark, trade name, patents, patent rights, invention, copyright,
license, service names, service marks, service mark registrations, trade secret
or other infringement, which could reasonably be expected to have a Material
Adverse Effect.
 

 

--------------------------------------------------------------------------------


 
(m)           Environmental Laws.  The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety, the
environment or hazardous or toxic substances or wastes, pollutants or
contaminants (“Environmental Laws”), (ii) have received all permits, licenses or
other approvals required of them under applicable Environmental Laws to conduct
their respective businesses and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where, in each of the
three foregoing clauses, the failure to so comply could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.


(n)           Intentionally Omitted.


(o)           Insurance.  The Company and each of its Subsidiaries are insured
by insurers of recognized financial responsibility against such Losses and risks
and in such amounts as management of the Company believes to be prudent and
customary in the businesses in which the Company and its Subsidiaries are
engaged.  Neither the Company nor any such Subsidiary has been refused any
insurance coverage sought or applied for and neither the Company nor any such
Subsidiary has any reason to believe that it will not be able to renew its
existing insurance coverage as and when such coverage expires or to obtain
similar coverage from similar insurers as may be necessary to continue its
business at a cost that would not materially and adversely affect the condition,
financial or otherwise, or the earnings, business or operations of the Company
and its Subsidiaries, taken as a whole.


(p)           Regulatory Permits.  The Company and its Subsidiaries possess all
material certificates, authorizations and permits issued by the appropriate
federal, state or foreign regulatory authorities necessary to conduct their
respective businesses, and neither the Company nor any such Subsidiary has
received any notice of proceedings relating to the revocation or modification of
any such certificate, authorization or permit.


(q)           Tax Status.  The Company and each of its Subsidiaries has made or
filed all federal and state income and all other material tax returns, reports
and declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provision reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply.  There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim.
 
 
 
 
 

 

--------------------------------------------------------------------------------


 
(r)           Transactions With Affiliates.  Except as disclosed in the
Company's reports filed with the SEC, none of the officers, directors, or
employees of the Company is presently a party to any transaction with the
Company or any of its Subsidiaries (other than for services as employees,
officers and directors), including any contract, agreement or other arrangement
providing for the furnishing of services to or by, providing for rental of real
or personal property to or from, or otherwise requiring payments to or from any
officer, director or such employee or, to the knowledge of the Company, any
corporation, partnership, trust or other entity in which any officer, director,
or any such employee has an interest or is an officer, director, trustee or
partner.


(s)           Application of Takeover Protections.  The Company and its board of
directors have taken or will take prior to the Closing Date all necessary
action, if any, in order to render inapplicable any control share acquisition,
business combination, poison pill (including any distribution under a rights
agreement) or other similar anti-takeover provision under the Certificate of
Incorporation or the laws of the state of its incorporation which is or could
become applicable to the Buyers as a result of the transactions contemplated by
this Agreement, including, without limitation, the Company's issuance of the
Securities and the Buyers’ ownership of the Securities.


(t)           Foreign Corrupt Practices.  Neither the Company, nor any of its
Subsidiaries, nor any director, officer, agent, employee or other person acting
on behalf of the Company or any of its Subsidiaries has, in the course of its
actions for, or on behalf of, the Company, used any corporate funds for any
unlawful contribution, gift, entertainment or other unlawful expenses relating
to political activity; made any direct or indirect unlawful payment to any
foreign or domestic government official or employee from corporate funds;
violated or is in violation of any provision of the U.S. Foreign Corrupt
Practices Act of 1977, as amended; or made any unlawful bribe, rebate, payoff,
influence payment, kickback or other unlawful payment to any foreign or domestic
government official or employee.


5.           COVENANTS.


(a)           Filing of Registration Statement.  On or before November 21, 2007,
the Company shall file a Registration Statement in respect of the Registrable
Securities and the transactions contemplated herein.  The Buyers and their
respective counsel shall have a reasonable opportunity to review and comment
upon such Registration Statement or amendment to such Registration Statement and
any related Prospectus prior to its filing with the SEC.  The Company shall use
its best efforts to have such Registration Statement or amendment declared
effective by the SEC at the earliest possible date, but no later than the
Required Effectiveness Date.


(b)           Blue Sky. The Company shall take such action, if any, as the
Company shall reasonably determine is necessary in order to obtain an exemption
for or to qualify the Shares for sale to the Buyers pursuant to this Agreement
under applicable securities or "Blue Sky" laws of the states of the United
States, and shall provide evidence of any such action so taken to the
Buyers.  The Company shall make all filings and reports relating to the offer
and sale of the Securities required under applicable securities or "Blue Sky"
laws of the states of the United States following the Closing Date.


(c)          No Equity Financing.  (c)  For two years from the Closing Date, the
Company will not, directly or indirectly, offer, sell, grant any option to
purchase, or otherwise dispose of (or announce any offer, sale, grant or any
option to purchase or other disposition of) any of its equity or equity
equivalent securities, including without limitation any debt, preferred stock or
other instrument or security that is, at any time during its life and under any
circumstances, convertible into or exchangeable or exercisable for Common Stock
or common stock equivalents (any such offer, sale, grant, disposition or
announcement being referred to as a “Subsequent Placement”) unless the Company
shall have first complied with the following:
 
 
 
 
 
 

--------------------------------------------------------------------------------


 
(i)  The Company shall deliver to each Buyer a written notice (the “Offer”) of
any proposed or intended issuance or sale or exchange of the securities being
offered (the “Offered Securities”) in a Subsequent Placement, which Offer shall
(w) identify and describe the Offered Securities, (x) describe the price and
other terms upon which they are to be issued, sold or exchanged, and the number
or amount of the Offered Securities to be issued, sold or exchanged, (y)
identify the Persons or entities to which or with which the Offered Securities
are to be offered, issued, sold or exchanged and (z) offer to issue and sell to
or exchange with each Buyer the Offered Securities based on such Buyer’s pro
rata portion of the Buyer’s Shares purchased hereunder (the “Basic Amount”), and
(B) with respect to each Buyer that elects to purchase its Basic Amount, any
additional portion of the Offered Securities attributable to the Basic Amounts
of other Buyers as such Buyer shall indicate it will purchase or acquire should
the other Buyers subscribe for less than their Basic Amounts (the
“Undersubscription Amount”).
 
(ii)  To accept an Offer, in whole or in part, a Buyer must deliver a written
notice to the Company prior to the end of the five (5) Trading Day period of the
Offer, setting forth the portion of the Buyer’s Basic Amount that such Buyer
elects to purchase and, if such Buyer shall elect to purchase all of its Basic
Amount, the Undersubscription Amount, if any, that such Buyer elects to purchase
(in either case, the “Notice of Acceptance”).  If the Basic Amounts subscribed
for by all Buyers are less than the total of all of the Basic Amounts, then each
Buyer who has set forth an Undersubscription Amount in its Notice of Acceptance
shall be entitled to purchase, in addition to the Basic Amounts subscribed for,
the Undersubscription Amount it has subscribed for; provided, however, that if
the Undersubscription Amounts subscribed for exceed the difference between the
total of all the Basic Amounts and the Basic Amounts subscribed for (the
“Available Undersubscription Amount”), each Buyer who has subscribed for any
Undersubscription Amount shall be entitled to purchase on that portion of the
Available Undersubscription Amount as the Basic Amount of such Buyer bears to
the total Basic Amounts of all Buyers that have subscribed for Undersubscription
Amounts, subject to rounding by the Board of Directors to the extent its deems
reasonably necessary.
 
(iii)  The Company shall have three (3) Trading Days from the expiration of the
period set forth in Section 5(c)(ii) above to issue, sell or exchange all or any
part of such Offered Securities as to which a Notice of Acceptance has not been
given by the Buyers (the “Refused Securities”), but only to the offerees
described in the Offer  and only upon terms and conditions (including, without
limitation, unit prices and interest rates) that are not more favorable to the
acquiring Person or Persons or less favorable to the Company than those set
forth in the Offer.
 
(iv)  In the event the Company shall propose to sell less than all the Refused
Securities (any such sale to be in the manner and on the terms specified in
Section 5(c)(iii) above), then each Buyer may, at its sole option and in its
sole discretion, reduce the number or amount of the Offered Securities specified
in its Notice of Acceptance to an amount that shall be not less than the number
or amount of the Offered Securities that the Buyer elected to purchase pursuant
to Section 5(c)(ii) above multiplied by a fraction, (i) the numerator of which
shall be the number or amount of Offered Securities the Company actually
proposes to issue, sell or exchange (including Offered Securities to be issued
or sold to Buyers pursuant to Section 5(c)(ii) above prior to such reduction)
and (ii) the denominator of which shall be the original amount of the Offered
Securities.  In the event that any Buyer so elects to reduce the number or
amount of Offered Securities specified in its Notice of Acceptance, the Company
may not issue, sell or exchange more than the reduced number or amount of the
Offered Securities unless and until such securities have again been offered to
the Buyers in accordance with Section 5(c)(i) above.
 
 
 
 

--------------------------------------------------------------------------------


 
(v)  Upon the closing of the issuance, sale or exchange of all or less than all
of the Refused Securities, the Buyers shall acquire from the Company, and the
Company shall issue to the Buyers, the number or amount of Offered Securities
specified in the Notices of Acceptance, as reduced pursuant to Section 5(c)(iv)
above if the Buyers have so elected, upon the terms and conditions specified in
the Offer.  The purchase by the Buyers of any Offered Securities is subject in
all cases to the preparation, execution and delivery by the Company and the
Buyers of a purchase agreement relating to such Offered Securities reasonably
satisfactory in form and substance to the Buyers and their respective counsel.
 
(vi)  Any Offered Securities not acquired by the Buyers or other Persons in
accordance with Section 5(c)(iii) above may not be issued, sold or exchanged
until they are again offered to the Buyers under the procedures specified in
this Agreement.
 
(d)           Listing.  The Company shall promptly secure the listing of all of
the Shares upon each national securities exchange and automated quotation
system, if any, upon which shares of Common Stock are then listed (subject to
official notice of issuance) and shall maintain, so long as any other shares of
Common Stock shall be so listed, such listing of all such securities from time
to time issuable under the terms of the Transaction Documents.  The Company
shall maintain the Common Stock's authorization for quotation on the Principal
Market.  Neither the Company nor any of its Subsidiaries shall take any action
that would be reasonably expected to result in the delisting or suspension of
the Common Stock on the Principal Market.  The Company shall promptly, and in no
event later than the following Trading Day, provide to the Buyers copies of any
notices it receives from the Principal Market regarding the continued
eligibility of the Common Stock for listing on such automated quotation system
or securities exchange.  The Company shall pay all fees and expenses in
connection with satisfying its obligations under this Section.


(e)           Limitation on Short Sales and Hedging Transactions.  The Buyers
agree that beginning on the date of this Agreement and ending on the date of
termination of this Agreement, the Buyers and their agents, representatives and
affiliates shall not in any manner whatsoever enter into or effect, directly or
indirectly, any (i) Short Sales of the Common Stock or (ii) hedging transaction,
which establishes a net short position with respect to the Common Stock;
provided, however, that such restrictions shall not apply if an Event of Default
has occurred, including any failure by the Company to timely issue any Fee
Shares required to be issued pursuant to the terms of this Agreement.


(f)           Issuance of the Shares.  Immediately upon the execution of this
Agreement, the Company shall issue to the Buyers an aggregate of 8,000,000
shares of Common Stock (the "Commitment Shares"), and issue to the Agent
1,400,000 shares of Common Stock (the “Fee Shares”).


The Shares shall be issued in certificated form and shall bear the following
restrictive legend:


THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE UNITED
STATES SECURITIES ACT OF 1933, AS AMENDED (THE “U.S. SECURITIES ACT”) OR ANY
STATE SECURITIES LAWS. THE HOLDER HEREOF, BY PURCHASING SUCH SECURITIES, AGREES
FOR THE BENEFIT OF THE COMPANY THAT SUCH SECURITIES MAY BE OFFERED, SOLD,
PLEDGED, OR OTHERWISE TRANSFERRED ONLY (A) OUTSIDE THE UNITED STATES IN
ACCORDANCE WITH RULE 904 OF REGULATION S UNDER THE U.S. SECURITIES ACT AND IN
COMPLIANCE WITH APPLICABLE LOCAL LAWS AND REGULATIONS, (B) WITHIN THE UNITED
STATES, EITHER (1) IF REGISTERED PURSUANT TO THE REGISTRATION REQUIREMENTS OF
THE U.S. SECURITIES ACT OR (2) THE TRANSACTION IS EXEMPT OR NOT SUBJECT TO
REGISTRATION AFTER PROVIDING A SATISFACTORY LEGAL OPINION TO THE COMPANY.  THE
HOLDER ALSO AGREES THAT HEDGING TRANSACTIONS INVOLVING THESE SECURITIES MAY NOT
BE CONDUCTED UNLESS IN COMPLIANCE WITH THE U.S. SECURITIES ACT.
 
 

--------------------------------------------------------------------------------


 
(g)           Due Diligence.  Each Buyer shall have the right, from time to time
as the Buyer may reasonably deem appropriate, to perform reasonable due
diligence on the Company during normal business hours.  The Company and its
officers and employees shall reasonably cooperate with the Buyers in connection
with any reasonable request by the Buyers related to the Buyers’ due diligence
of the Company.


(h)           Registration Statement. Two days prior to the Filing Date, the
Company shall have prepared and delivered to the Buyers a final form of the
Registration Statement to be used by the Buyers in connection with any sales of
any Commitment Shares, Fee Shares or Warrant Shares. The Company shall have made
all filings under all applicable federal and state securities laws necessary to
consummate the issuance of the Commitment Shares, Fee Shares and the Warrant
Shares pursuant to this Agreement in compliance with such laws.


6.           TRANSFER AGENT INSTRUCTIONS.


On the Effective Date of the Registration Statement, the Company shall cause any
restrictive legend on the Commitment Shares and Fee Shares to be removed and all
of the Shares, including the Warrant Shares to be issued under this Agreement
shall be issued without any restrictive legend.  The Company shall issue
irrevocable instructions to the Transfer Agent, and any subsequent transfer
agent, to issue the Shares in the name of the Buyer, or the Agent as the case
may be (the "Irrevocable Transfer Agent Instructions").  The Company warrants
that no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 6, will be given by the Company to the Transfer
Agent with respect to the Shares and that the Commitment Shares, Warrant Shares
and the Fee Shares shall otherwise be freely transferable on the books and
records of the Company as and to the extent provided in this Agreement and the
Registration Rights Agreement.
 
7.           COMPANY'S CLOSING CONDITIONS.
 
The obligation of the Company hereunder to commence sale of the Securities is
subject to the satisfaction of each of the following conditions on or before the
Closing Date and may be waived by the Company at any time in its sole discretion
by providing the Buyers with prior written notice thereof:


(a)           The Buyers shall have executed each of the Transaction Documents
to which it is a party and delivered the same to the Company including the
Registration Rights Agreement substantially in the form of Exhibit A hereto (the
“Registration Rights Agreement”).


(b)           The representations and warranties of the Buyers shall be true and
correct in all material respects as of the date when made and as of the Closing
Date as though made at that time (except for representations and warranties that
speak as of a specific date), and the Buyers shall have performed, satisfied and
complied in all material respects with the covenants, agreements and conditions
required by this Agreement to be performed, satisfied or complied with by the
Buyers at or prior to the Closing Date.  The Seller shall have received a
certificate, executed by the Agent on behalf of the Buyers, dated as of the
Closing Date, to the foregoing effect.
 

 

--------------------------------------------------------------------------------


8.           BUYERS' CLOSING CONDITIONS.


The obligation of the Buyers to commence purchase of the Securities under this
Agreement is subject to the satisfaction of each of the following conditions on
or before the Closing Date and may be waived by the Buyers at any time in its
sole discretion by providing the Company with prior written notice thereof:


(a)           The Company shall have executed each of the Transaction Documents
and delivered the same to the Buyers including the Registration Rights Agreement
substantially in the form of Exhibit A hereto.


(b)           The Common Stock shall be authorized for quotation on the
Principal Market, trading in the Common Stock shall not have been within the
last nine (9) months suspended by the SEC or the Principal Market and the Shares
shall be approved for listing upon the Principal Market.


(c)           The Company shall provide to the Agent on behalf of the Buyers the
form of opinion of the Company Counsel in the form of Exhibit B.


(d)           The representations and warranties of the Company shall be true
and correct in all material respects as of the Closing Date (except for
representations and warranties that speak as of a specific date) and the Company
shall have performed, satisfied and complied with the covenants, agreements and
conditions required by the Transaction Documents to be performed, satisfied or
complied with by the Company at or prior to the Closing Date.  The Buyers shall
have received a certificate, executed by the CEO, President or CFO of the
Company, dated as of the Closing Date, to the foregoing effect in the form
attached hereto as Exhibit C.


(e)           The Board of Directors of the Company shall have adopted
resolutions in the form attached hereto as Exhibit D which shall be in full
force and effect without any amendment or supplement thereto as of the Closing
Date.


(f)           As of the Closing Date, the Company shall have reserved out of its
authorized and unissued Common Stock at least 20,680,000 shares of Common Stock,
solely for the purpose of effecting (i) purchase of the Shares, (ii) the Warrant
Shares issuable under the Warrants and (iii) the Penalty Shares.


(g)           The Irrevocable Transfer Agent Instructions, in form acceptable to
the Buyers shall have been delivered to and acknowledged in writing by the
Company and the Company's Transfer Agent.


(h)           The Company shall have delivered to the Buyers a Secretary's
Certificate executed by the Secretary of the Company, dated as of the Closing
Date, in the form attached hereto as Exhibit E.


(i)           Intentionally Omitted.


(j)           Intentionally Omitted.


(k)           No Event of Default has occurred, or any event which, after notice
and/or lapse of time, would become an Event of Default has occurred.
 
 

--------------------------------------------------------------------------------


 
(l)           On or prior to the Closing Date, the Company shall take all
necessary action, if any, and such actions as reasonably requested by the
Buyers, in order to render inapplicable any control share acquisition, business
combination, shareholder rights plan or poison pill (including any distribution
under a rights agreement) or other similar anti-takeover provision under the
Certificate of Incorporation or the laws of the state of its incorporation which
is or could become applicable to the Buyers as a result of the transactions
contemplated by this Agreement, including, without limitation, the Company's
issuance of the Securities and the Buyers’ ownership of the Securities.
 
9.           INDEMNIFICATION.
 
In consideration of the Buyers’ execution and delivery of the Transaction
Documents and acquiring the Securities hereunder and in addition to all of the
Company's other obligations under the Transaction Documents, the Company shall
defend, protect, indemnify and hold harmless the Buyers and all of their
affiliates, shareholders, officers, directors, employees and direct or indirect
investors and any of the foregoing person's agents or other representatives
(including, without limitation, those retained in connection with the
transactions contemplated by this Agreement) (collectively, the "Indemnitees")
from and against any and all actions, causes of action, suits, claims, Losses,
costs, penalties, fees, liabilities and damages, and expenses in connection
therewith (irrespective of whether any such Indemnitee is a party to the action
for which indemnification hereunder is sought), and including reasonable
attorneys' fees and disbursements (the "Indemnified Liabilities"), incurred by
any Indemnitee as a result of, or arising out of, or relating to (a) any
misrepresentation or breach of any representation or warranty made by the
Company in the Transaction Documents or any other certificate, instrument or
document contemplated hereby or thereby, (b) any breach of any covenant,
agreement or obligation of the Company contained in the Transaction Documents or
any other certificate, instrument or document contemplated hereby or thereby, or
(c) any cause of action, suit or claim brought or made against such Indemnitee
and arising out of or resulting from the execution, delivery, performance or
enforcement of the Transaction Documents or any other certificate, instrument
or  document contemplated hereby or thereby, other than with respect to
Indemnified Liabilities which directly and primarily result from the gross
negligence or willful misconduct of the Indemnitee.  To the extent that the
foregoing undertaking by the Company may be unenforceable for any reason, the
Company shall make the maximum contribution to the payment and satisfaction of
each of the Indemnified Liabilities which is permissible under applicable law.


10.           EVENTS OF DEFAULT.


An "Event of Default" shall be deemed to have occurred at any time as any of the
following events occurs:


(a)           a Registration Statement covering the sale of all of the Shares
and Warrants was not filed on or before the Filing Date.


(b)           the Registration Statement filed with the SEC is not declared
effective under the Securities Act by the SEC on or before the Required
Effectiveness Date, and/or a stop order with respect to the Registration
Statement shall be pending or threatened by the SEC.


(c)           during the period that any registration statement is required to
be maintained effective pursuant to the terms of the Registration Rights
Agreement, the effectiveness of such registration statement lapses for any
reason (including, without limitation, the issuance of a stop order) or is
unavailable to the Buyers (other than as a result of acts or omissions of the
Buyers) for sale of all of the Registrable Securities (as defined in the
Registration Rights Agreement) in accordance with the terms of the Registration
Rights Agreement, and such lapse or unavailability continues for a period of ten
(10) consecutive Trading Days or for more than an aggregate of thirty (30)
Trading Days in any 365-day period;
 

 

--------------------------------------------------------------------------------


 
(d)           the suspension from trading or failure of the Common Stock to be
listed on the Principal Market for a period of ten (10) consecutive Trading Days
or for more than an aggregate of thirty (30) Trading Days in any 365-day period;


(e)           the failure of the Company or the Common Stock to fully meet the
requirements for continued listing on the Principal Market for a period of ten
(10) consecutive Trading Days or for more than an aggregate of thirty (30)
Trading Days in any 365-day period; and


(f)           the Company breaches any representation, warranty, covenant or
other term or condition under any Transaction Document if such breach could have
a Material Adverse Effect and except, in the case of a breach of a covenant
which is reasonably curable, only if such breach continues for a period of at
least ten (10) Trading Days.


11.           EVENT OF DEFAULT PENALTY


Within Five Trading Days of an Event of Default, the Company shall issue and the
Buyers and Agent shall receive 1,880,000 additional shares of the Company’s
Common Stock (the “Penalty Shares”).  Each Buyer and the Agent shall receive
Penalty Shares in pro ration to their respective purchases under the
Agreement.  The parties to this Agreement acknowledge and agree that the Penalty
Shares are the sole remedy for an Event of Default.


12.           MISCELLANEOUS.


(a)           Governing Law; Jurisdiction; Jury Trial.  The corporate laws of
the State of Nevada shall govern all issues concerning the relative rights of
the Company and its shareholders. All other questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
other Transaction Documents shall be governed by the internal laws of the State
of Nevada, without giving effect to any choice of law or conflict of law
provision or rule (whether of the State of Nevada or any other jurisdictions)
that would cause the application of the laws of any jurisdictions other than the
State of Nevada.  Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of Las Vegas,
for the adjudication of any dispute hereunder or under the other Transaction
Documents or in connection herewith or therewith, or with any transaction
contemplated hereby or discussed herein, and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.  Each party hereby irrevocably waives
personal service of process and consents to process being served in any such
suit, action or proceeding by mailing a copy thereof to such party at the
address for such notices to it under this Agreement and agrees that such service
shall constitute good and sufficient service of process and notice
thereof.  Nothing contained herein shall be deemed to limit in any way any right
to serve process in any manner permitted by law.  EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


(b)           Counterparts.  This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile (or scanned
and e-mailed) signature shall be considered due execution and shall be binding
upon the signatory thereto with the same force and effect as if the signature
were an original, not a facsimile )or scanned and e-mailed) signature.
 
 

--------------------------------------------------------------------------------


 
(c)           Headings.  The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.


(d)           Severability.  If any provision of this Agreement shall be invalid
or unenforceable in any jurisdiction, such invalidity or unenforceability shall
not affect the validity or enforceability of the remainder of this Agreement in
that jurisdiction or the validity or enforceability of any provision of this
Agreement in any other jurisdiction.


(e)           Entire Agreement; Amendments.  This Agreement supersedes all other
prior oral or written agreements between the Buyers, the Company, their
affiliates and persons acting on their behalf with respect to the matters
discussed herein, and this Agreement, the other Transaction Documents and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyers
make any representation, warranty, covenant or undertaking with respect to such
matters.  No provision of this Agreement may be amended other than by an
instrument in writing signed by the Company and the Buyers, and no provision
hereof may be waived other than by an instrument in writing signed by the party
against whom enforcement is sought.


(f)           Notices.  Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement must be in
writing and will be deemed to have been delivered: (i) upon receipt, when
delivered personally; (ii) upon receipt, when sent by facsimile (provided
confirmation of transmission is mechanically or electronically generated and
kept on file by the sending party); or (iii) one Trading Day after deposit with
a nationally recognized overnight delivery service, in each case properly
addressed to the party to receive the same.  The addresses and facsimile numbers
for such communications shall be:


If to the Company:
KMA Global Solutions International, Inc.
5570A Kennedy Road
Mississauga, Ontario L4Z 2A9
Telephone:        905-568-5220
Facsimile:           905-568-4446
Attention:          Jeffrey D. Reid


With a copy to:  (which shall not constitute notice)
Baker, Donelson, Bearman, Caldwell & Berkowitz, P.C.
211 Commerce Street, Suite 1000
Nashville, TN  37201
Telephone:         (615) 726-5763
Facsimile:            (615) 722-5763
Attention:           Gary M. Brown


If to the Buyers:
Incendia Management Group Inc.
111 Grangeway Avenue, Suite 404
Toronto, Ontario  M1H 3E9
Telephone:          416-289-0440
Facsimile:             416-289-7440
Attention:            Angelo Boujos
 

 

--------------------------------------------------------------------------------


 
If to the Transfer Agent:
American Registrar & Transfer Co.
342 East 900 South
Salt Lake City, UT 84111
Telephone:           801-363-9065
Facsimile:              801-363-9066
Attention:             Patrick Day or Linda Nonu


or at such other address and/or facsimile number and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party three (3) Trading Days prior to the effectiveness of such
change.  Written confirmation of receipt (A) given by the recipient of such
notice, consent, waiver or other communication, (B) mechanically or
electronically generated by the sender's facsimile machine containing the time,
date, and recipient facsimile number or (C) provided by a nationally recognized
overnight delivery service, shall be rebuttable evidence of personal service,
receipt by facsimile or receipt from a nationally recognized overnight delivery
service in accordance with clause (i), (ii) or (iii) above, respectively.


(g)           Successors and Assigns.  This Agreement shall be binding upon and
inure to the benefit of the parties and their respective successors and
assigns.  The Company shall not assign this Agreement or any rights or
obligations hereunder without the prior written consent of the Buyers, including
by merger or consolidation.  No Buyer may assign its rights or obligations under
this Agreement without the prior written consent of the Company.


(h)           No Third Party Beneficiaries.  This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other person.


(i)           Publicity.  The Buyers shall have the right to approve before
issuance any press releases or any other public disclosure (including any
filings with the SEC) with respect to the transactions contemplated hereby;
provided, however, that the Company shall be entitled, without the prior
approval of the Buyers, to make any press release or other public disclosure
(including any filings with the SEC) with respect to such transactions as is
required by applicable law and regulations (although the Buyers shall be
consulted by the Company in connection with any such press release or other
public disclosure prior to its release and shall be provided with a copy
thereof).


(j)           Further Assurances.  Each party shall do and perform, or cause to
be done and performed, all such further acts and things, and shall execute and
deliver all such other agreements, certificates, instruments and documents, as
the other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.


(k)           Reserved.


(l)           Financial Advisor, Placement Agent, Broker or Finder.  The Company
shall be responsible for the payment of any fees or commissions to the Agent as
per Section 2(b) hereof and, if any, a financial advisor, placement agent,
broker or finder relating to or arising out of the transactions contemplated
hereby.  The Company shall pay, and hold the Buyers and the Agent harmless
against, any liability, loss or expense (including, without limitation,
attorneys' fees and out of pocket expenses) arising in connection with any such
claim.
 
 

 

--------------------------------------------------------------------------------


 
(m)           No Strict Construction.  The language used in this Agreement will
be deemed to be the language chosen by the parties to express their mutual
intent, and no rules of strict construction will be applied against any party.


(n)           Remedies, Other Obligations, Breaches and Injunctive Relief.  The
Buyers remedies provided in this Agreement shall be cumulative and in addition
to all other remedies available to the Buyers under this Agreement, at law or in
equity (including a decree of specific performance and/or other injunctive
relief), no remedy of the Buyers contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit the Buyers’ rights to pursue actual damages for any failure by the
Company to comply with the terms of this Agreement.  The Company acknowledges
that a breach by it of its obligations hereunder will cause irreparable harm to
the Buyers and that the remedy at law for any such breach may be
inadequate.  The Company therefore agrees that, in the event of any such breach
or threatened breach, the Buyers shall be entitled, in addition to all other
available remedies, to an injunction restraining any breach, without the
necessity of showing economic loss and without any bond or other security being
required.


           (o)           Changes to the Terms of this Agreement.  This Agreement
and any provision hereof may only be amended by an instrument in writing signed
by the Company and the Buyers.  The term "Agreement" and all reference thereto,
as used throughout this instrument, shall mean this instrument as originally
executed, or if later amended or supplemented, then as so amended or
supplemented.


           (p)           Enforcement Costs.  If: (i) this Agreement is placed by
the Buyers in the hands of an attorney for enforcement or is enforced by the
Buyers through any legal proceeding; or (ii) an attorney is retained to
represent the Buyers in any bankruptcy, reorganization, receivership or other
proceedings affecting creditors' rights and involving a claim under this
Agreement; or (iii) an attorney is retained to represent the Buyers in any other
proceedings whatsoever in connection with this Agreement, then the Company shall
pay to the Buyers, as incurred by the Buyers, all reasonable costs and expenses
including attorneys' fees incurred in connection therewith, in addition to all
other amounts due hereunder.


           (q)           Failure or Indulgence Not Waiver.  No failure or delay
in the exercise of any power, right or privilege hereunder shall operate as a
waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.
 


*     *     *     *     *
 
 
 
 
 
 
 
 
 
 

 



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Buyers and the Company have caused this Securities
Purchase Agreement to be duly executed as of the date first written above.


                                THE COMPANY:
KMA GLOBAL SOLUTIONS
INTERNATIONAL, INC.
 
By:                /s/ Jeffrey D. Reid
                      Jeffrey D. Reid
                     Chief Executive
Officer                                                


























































[signature page of the Buyers and the Agent is on the following page]

 

--------------------------------------------------------------------------------






                                BUYERS:
BRANT FELLOWSHIP HOLDINGS INC.
GREENOCK EXPORT HOLDING AG INC.
ADVANCED VENDING TECHNOLOGIES INC.
V&P TECHNOLOGIES INC.
NVD INTERNATIONAL INC.




By:          /s/ Angelo
Boujos                                                    
Incendia Management Group Inc., as authorized
Agent for the Buyers
Per: Angelo Boujos, A.S.O. of Incendia
Management Group Inc.








AGENT:
INCENDIA MANAGEMENT GROUP INC.




By:             /s/ Angelo
Boujos                                                    
Angelo Boujos, A.S.O.




 
 

 

--------------------------------------------------------------------------------


 
 
    EXHIBITS
 


Exhibit A
Form of Registration Rights Agreement

Exhibit B
Form of Opinion of Company Counsel

Exhibit C
Form of Officer’s Certificate

Exhibit D
Form of Resolutions of Board of Directors of the Company

Exhibit E
Form of Secretary’s Certificate

Exhibit F
Form of Warrant

 
 
 